COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 J.D.S.,                                                        No. 08-14-00191-CV
                                                §
                        Appellant,                                  Appeal from
                                                §
 v.                                                             109th District Court
                                                §
 TEXAS DEPARTMENT OF FAMILY                                  of Andrews County, Texas
 PROTECTIVE SERVICES,                           §
                                                                   (TC # 19,198)
                        Appellee.               §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below.

       It has been determined that Appellant is indigent for purposes of appeal; therefore, this

Court makes no other order with respect to the payment of costs on appeal. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF SEPTEMBER, 2014.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J., (Senior Judge)
(Barajas, C.J., Senior Judge, sitting by assignment, not participating)